DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-32 are canceled.
Claims 33-52 are new.
Claims 33-52 are pending and have been examined.
This action is in reply to the papers filed on 11/11/2021 (originally filed papers) and 03/28/2022 (Preliminary Amendment).
Information Disclosure Statement
The information disclosure statement(s) submitted: 04/15/2022, 07/18/2022, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 11/11/2021 as modified by the preliminary amendment filed on 03/28/2022. 
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,200,599 has been reviewed and has been placed in the file.
Double Patenting - Withdrawn
The double patenting rejection is withdrawn per the filed terminal disclaimer noted above.


Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-32, 34-39, 41, and 42 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 



Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-52 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,200,599.
Appl. No.: 17/524,533 – Claim 33. An apparatus, comprising one or more processors and one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to: 
US Pat. No.: 11,200,599 – Claim 1. A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
Appl. No.: 17/524,533 – Claim 33. determine, using the one or more processors and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, 
US Pat. No.: 11,200,599 – Claim 1. determine, using at least one processor of the one or more computers and based at least in part on a promotion recommendation inquiry associated with consumer data, a relationship for each promotion cluster of a plurality of promotion clusters, 
Appl. No.: 17/524,533 – Claim 33. wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device; 
US Pat. No.: 11,200,599 – Claim 1. wherein the relationship for each promotion cluster represents a programmatically generated likelihood that a consumer identity associated with the consumer data will initiate purchase of a third promotion of the promotion cluster via a consumer device if the consumer identity completes a respective purchase associated with both a first promotion and a second promotion of the promotion cluster via the consumer device, wherein the relationship is associated with a first correlation metric representing a programmatically generated success rate associated with turning promotion views related to electronic marketing communications into purchases, a second correlation metric representing a programmatically generated strength of the relationship, a third correlation metric representing a programmatically generated likelihood that the consumer identity will purchase the first promotion, the second promotion, and the third promotion by adding a selected promotion to the promotion cluster, or a fourth correlation metric representing a programmatically generated measurement of a number of times the consumer identity purchased each of the first promotion, the second promotion, and the third promotion via the consumer device; 
Appl. No.: 17/524,533 – Claim 33. generate, using the one or more processors, at least one promotion recommendation based at least in part on the relationship; 
US Pat. No.: 11,200,599 – Claim 1. generate, using the at least one processor, at least one promotion recommendation based at least in part on the relationship; 
Appl. No.: 17/524,533 – Claim 33. generate, using the one or more processors, an electronic marketing communication comprising the at least one promotion recommendation; and 
US Pat. No.: 11,200,599 – Claim 1. generate, using the at least one processor, an electronic marketing communication comprising the at least one promotion recommendation; and 
Appl. No.: 17/524,533 – Claim 33. transmit, using the one or more processors, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
US Pat. No.: 11,200,599 – Claim 1. transmit, using the at least one processor, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
Appl. No.: 17/524,533 – Claim 41. A computer-implemented method, comprising: 
US Pat. No.: 11,200,599 – Claim 11. A computer-implemented method, comprising: 
Appl. No.: 17/524,533 – Claim 41. determining, by a computing device comprising a processor and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, 
US Pat. No.: 11,200,599 – Claim 11. determining, by a computing device comprising a processor, a relationship for each promotion cluster of a plurality of promotion clusters based at least in part on a promotion recommendation inquiry associated with consumer data, 
Appl. No.: 17/524,533 – Claim 41. wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device; 
US Pat. No.: 11,200,599 – Claim 11. wherein the relationship for each promotion cluster represents a programmatically generated likelihood that a consumer identity associated with the consumer data will initiate purchase of a third promotion of the promotion cluster via a consumer device if the consumer identity completes a respective purchase associated with both a first promotion and a second promotion of the promotion cluster via the consumer device, wherein the relationship is associated with a first correlation metric representing a programmatically generated success rate associated with turning promotion views related to electronic marketing communications into purchases, a second correlation metric representing a programmatically generated strength of the relationship, a third correlation metric representing a programmatically generated likelihood that the consumer identity will purchase the first promotion, the second promotion, and the third promotion by adding a selected promotion to the promotion cluster, or a fourth correlation metric representing a programmatically generated measurement of a number of times the consumer identity purchased each of the first promotion, the second promotion, and the third promotion via the consumer device; 
Appl. No.: 17/524,533 – Claim 41. generating, by the computing device, at least one promotion recommendation based at least in part on the relationship; 
US Pat. No.: 11,200,599 – Claim 11. generating, by the computing device, at least one promotion recommendation based at least in part on the relationship; 
Appl. No.: 17/524,533 – Claim 41. generating, by the computing device, an electronic marketing communication comprising the at least one promotion recommendation; and 
US Pat. No.: 11,200,599 – Claim 11. generating, by the computing device, an electronic marketing communication comprising the at least one promotion recommendation; and 
Appl. No.: 17/524,533 – Claim 41. transmitting, by the computing device, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
US Pat. No.: 11,200,599 – Claim 11. transmitting, by the computing device, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
Appl. No.: 17/524,533 – Claim 49. A computer program product, stored on a computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to: 
US Pat. No.: 11,200,599 – Claim 18. A computer program product, stored on a non-transitory computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to: 
Appl. No.: 17/524,533 – Claim 49. determine, using the one or more processors and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, 
US Pat. No.: 11,200,599 – Claim 18. determine, using at least one processor of the one or more computers and based at least in part on a promotion recommendation inquiry associated with consumer data, a relationship for each promotion cluster of a plurality of promotion clusters, 
Appl. No.: 17/524,533 – Claim 49. wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device; 
US Pat. No.: 11,200,599 – Claim 18. wherein the relationship for each promotion cluster represents a programmatically generated likelihood that a consumer identity associated with the consumer data will initiate purchase of a third promotion of the promotion cluster via a consumer device if the consumer identity completes a respective purchase associated with both a first promotion and a second promotion of the promotion cluster via the consumer device, wherein the relationship is associated with a first correlation metric representing a programmatically generated success rate associated with turning promotion views related to electronic marketing communications into purchases, a second correlation metric representing a programmatically generated strength of the relationship, a third correlation metric representing a programmatically generated likelihood that the consumer identity will purchase the first promotion, the second promotion, and the third promotion by adding a selected promotion to the promotion cluster, or a fourth correlation metric representing a programmatically generated measurement of a number of times the consumer identity purchased each of the first promotion, the second promotion, and the third promotion via the consumer device; 
Appl. No.: 17/524,533 – Claim 49. generate, using the one or more processors, at least one promotion recommendation based at least in part on the relationship; 
US Pat. No.: 11,200,599 – Claim 18. generate, using the at least one processor, at least one promotion recommendation based at least in part on the relationship; 
Appl. No.: 17/524,533 – Claim 49. generate, using the one or more processors, an electronic marketing communication comprising the at least one promotion recommendation; and 
US Pat. No.: 11,200,599 – Claim 18. generate, using the at least one processor, an electronic marketing communication comprising the at least one promotion recommendation; and 
Appl. No.: 17/524,533 – Claim 49. transmit, using the one or more processors, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
US Pat. No.: 11,200,599 – Claim 18. transmit, using the at least one processor, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
The dependent claims are further rejected for their dependency upon a rejected independent base claim.


Claims 33-52 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,783,553.
Appl. No.: 17/524,533 – Claim 33. An apparatus, comprising one or more processors and one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to: 
US Pat. No.: 10,783,553 – Claim 1. An apparatus for providing promotion recommendations based on electronic promotion transactions performed by consumer devices using a promotion and marketing service system, the apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to: 
Appl. No.: 17/524,533 – Claim 33. determine, using the one or more processors and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, 
US Pat. No.: 10,783,553 – Claim 1. receive a promotion recommendation inquiry comprising data sufficient to identify a particular consumer or consumer characteristics; determine, based at least in part on the promotion recommendation inquiry, a relationship for each promotion cluster of a plurality of promotion clusters, wherein each promotion cluster of the plurality of promotion clusters comprises at least three promotions, 
Appl. No.: 17/524,533 – Claim 33. wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device; 
US Pat. No.: 10,783,553 – Claim 1. wherein the relationship for each promotion cluster represents a programmatically generated likelihood that the particular consumer will initiate purchase of a third promotion of the promotion cluster via a consumer device if the consumer purchases both a first promotion and a second promotion of the promotion cluster, wherein the relationship is associated with one or more correlation metrics, and wherein a correlation metric is one of a support metric representing a programmatically generated success rate associated with turning promotion views related to electronic marketing communications into purchases, a confidence metric representing a programmatically generated strength of the relationship, a lift metric representing a programmatically generated likelihood that the particular consumer will purchase all three promotions of the promotion cluster by adding a selected promotion to the promotion cluster, or a coverage metric representing a programmatically generated measurement of a number of times the particular consumer purchased each of the three promotions of the promotion cluster; 
Appl. No.: 17/524,533 – Claim 33. generate, using the one or more processors, at least one promotion recommendation based at least in part on the relationship; 
US Pat. No.: 10,783,553 – Claim 1. generate at least one promotion recommendation based at least in part on the relationship; 
Appl. No.: 17/524,533 – Claim 33. generate, using the one or more processors, an electronic marketing communication comprising the at least one promotion recommendation; and 
US Pat. No.: 10,783,553 – Claim 1. generate an electronic marketing communication comprising the at least one promotion recommendation; and 
Appl. No.: 17/524,533 – Claim 33. transmit, using the one or more processors, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
US Pat. No.: 10,783,553 – Claim 1. transmit the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device. 
Appl. No.: 17/524,533 – Claim 41. A computer-implemented method, comprising: 
US Pat. No.: 10,783,553 – Claim 19. A computer implemented method, comprising: 
Appl. No.: 17/524,533 – Claim 41. determining, by a computing device comprising a processor and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, 
US Pat. No.: 10,783,553 – Claim 19. receiving, using processing circuitry, a promotion recommendation inquiry comprising data sufficient to identify a particular consumer or consumer characteristics; determining, using the processing circuitry, based at least in part on the promotion recommendation inquiry, a relationship for each promotion cluster of a plurality of promotion clusters, 
Appl. No.: 17/524,533 – Claim 41. wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device; 
US Pat. No.: 10,783,553 – Claim 19. wherein each promotion cluster of the plurality of promotion clusters comprises at least three promotions, wherein the relationship for each promotion cluster represents a programmatically generated likelihood that the particular consumer will initiate purchase of a third promotion of the promotion cluster via a consumer device if the consumer purchases both a first promotion and a second promotion of the promotion cluster, wherein the relationship is associated with one or more correlation metrics, and wherein a correlation metric is one of a support metric representing a programmatically generated success rate associated with turning promotion views related to electronic marketing communications into purchases, a confidence metric representing a programmatically generated strength of the relationship, a lift metric representing a programmatically generated likelihood that the particular consumer will purchase all three promotions of the promotion cluster by adding a selected promotion to the promotion cluster, or a coverage metric representing a programmatically generated measurement of a number of times the particular consumer purchased each of the three promotions of the promotion cluster; 
Appl. No.: 17/524,533 – Claim 41. generating, by the computing device, at least one promotion recommendation based at least in part on the relationship; 
US Pat. No.: 10,783,553 – Claim 19. generating, using the processing circuitry, at least one promotion recommendation based at least in part on the relationship; 
Appl. No.: 17/524,533 – Claim 41. generating, by the computing device, an electronic marketing communication comprising the at least one promotion recommendation; and 
US Pat. No.: 10,783,553 – Claim 19. generating, using the processing circuitry, an electronic marketing communication comprising the at least one promotion recommendation; and 
Appl. No.: 17/524,533 – Claim 41. transmitting, by the computing device, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
US Pat. No.: 10,783,553 – Claim 19. transmitting, using the processing circuitry, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device. 
Appl. No.: 17/524,533 – Claim 49. A computer program product, stored on a computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to: 
US Pat. No.: 10,783,553 – Claim 10. A computer program product comprising a non-transitory computer readable storage medium storing instructions that, when executed by a processor, cause the processor to configure an apparatus to: 
Appl. No.: 17/524,533 – Claim 49. determine, using the one or more processors and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, 
US Pat. No.: 10,783,553 – Claim 10. receive a promotion recommendation inquiry comprising data sufficient to identify a particular consumer or consumer characteristics; determine, based at least in part on the promotion recommendation inquiry, a relationship for each promotion cluster of a plurality of promotion clusters, 
Appl. No.: 17/524,533 – Claim 49. wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device; 
US Pat. No.: 10,783,553 – Claim 10. wherein each promotion cluster of the plurality of promotion clusters comprises at least three promotions, wherein the relationship for each promotion cluster represents a programmatically generated likelihood that the particular consumer will initiate purchase of a third promotion of the promotion cluster via a consumer device if the consumer purchases both a first promotion and a second promotion of the promotion cluster, wherein the relationship is associated with one or more correlation metrics, and wherein a correlation metric is one of a support metric representing a programmatically generated success rate associated with turning promotion views related to electronic marketing communications into purchases, a confidence metric representing a programmatically generated strength of the relationship, a lift metric representing a programmatically generated likelihood that the particular consumer will purchase all three promotions of the promotion cluster by adding a selected promotion to the promotion cluster, or a coverage metric representing a programmatically generated measurement of a number of times the particular consumer purchased each of the three promotions of the promotion cluster; 
Appl. No.: 17/524,533 – Claim 49. generate, using the one or more processors, at least one promotion recommendation based at least in part on the relationship; 
US Pat. No.: 10,783,553 – Claim 10. generate at least one promotion recommendation based at least in part on the relationship; 
Appl. No.: 17/524,533 – Claim 49. generate, using the one or more processors, an electronic marketing communication comprising the at least one promotion recommendation; and 
US Pat. No.: 10,783,553 – Claim 10. generate an electronic marketing communication comprising the at least one promotion recommendation; and 
Appl. No.: 17/524,533 – Claim 49. transmit, using the one or more processors, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
US Pat. No.: 10,783,553 – Claim 10. transmit the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device. 
The dependent claims are further rejected for their dependency upon a rejected independent base claim.


Claims 33-52 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,163,129.
Appl. No.: 17/524,533 – Claim 33. An apparatus, comprising one or more processors and one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to: 
US Pat. No.: 10,163,129 – Claim 11. An apparatus for providing promotion recommendations based on electronic promotion transactions performed by consumer devices using a promotion and marketing service, the apparatus comprising: promotion management circuitry configured to: 
Appl. No.: 17/524,533 – Claim 33. determine, using the one or more processors and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, 
US Pat. No.: 10,163,129 – Claim 11. offer at least one promotion for sale via a promotion and marketing service; perform, via the promotion and marketing service, at least one electronic transaction between a consumer device and the promotion and marketing service to offer, via the electronic transaction, the at least one promotion to the consumer device; store a set of electronic transaction data in a memory, the set of electronic transaction data comprising electronic data indicating the at least one transaction; recommendation engine circuitry configured to: determine a plurality of promotion clusters from the set of electronic transaction data, wherein each promotion cluster of the plurality of promotion clusters comprises at least three promotions; 
Appl. No.: 17/524,533 – Claim 33. wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device; 
US Pat. No.: 10,163,129 – Claim 11. dynamically in response to a promotion recommendation inquiry, determine one or more correlation metrics for each promotion cluster of the plurality of promotion clusters, the one or more correlation metrics indicative of a relationship between a selected promotion of the promotion cluster and a selected pair comprising a first promotion and second promotion of the promotion cluster, wherein the relationship represents a programmatically generated likelihood that a consumer will purchase the selected promotion of the promotion cluster if the consumer purchases both the first promotion and the second promotion of the promotion cluster; store the one or more correlation metrics in the memory; 
Appl. No.: 17/524,533 – Claim 33. generate, using the one or more processors, at least one promotion recommendation based at least in part on the relationship; 
US Pat. No.: 10,163,129 – Claim 11. generate at least one promotion recommendation based at least in part on the one or more correlation metrics; and filter the at least one promotion recommendation based on a determination as to whether the at least one promotion recommendation is valid; 
Appl. No.: 17/524,533 – Claim 33. generate, using the one or more processors, an electronic marketing communication comprising the at least one promotion recommendation; and 
US Pat. No.: 10,163,129 – Claim 11. electronic marketing communication generation circuitry configured to: in response to determining that the at least one promotion recommendation is valid, generate an electronic marketing communication comprising the at least one promotion recommendation; and 
Appl. No.: 17/524,533 – Claim 33. transmit, using the one or more processors, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
US Pat. No.: 10,163,129 – Claim 11. transmit the electronic marketing communication to the consumer device; wherein a correlation metric of the one or more correlation metrics is one of a support metric representing a programmatically generated success rate associated with a promotion in turning promotion views into purchases, a confidence metric representing a programmatically generated strength of the relationship between the selected promotion and the selected pair of the promotion cluster, a lift metric representing a programmatically generated likelihood that a consumer will purchase all three promotions of a promotion cluster by adding the selected promotion to the promotion cluster, or a coverage metric representing a programmatically generated measurement of a number of times an individual consumer purchased each of the three promotions of the promotion cluster. 
The remaining independent claims contain feature similar to that of claim 33 and are rejected accordingly. The dependent claims are further rejected for their dependency upon a rejected independent base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 33-52 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system/apparatus, and computer program product for providing promotion recommendations.
Claim 1 recites [a] computer-implemented method, comprising: determining, by a computing device comprising a processor and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device; generating, by the computing device, at least one promotion recommendation based at least in part on the relationship; generating, by the computing device, an electronic marketing communication comprising the at least one promotion recommendation; and transmitting, by the computing device, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 41-48 recite a method and, therefore, are directed to the statutory class of a process. Claims 33-40 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 49-52 recite a computer program product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 41: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
41. A computer-implemented method, comprising:

No additional elements are positively claimed.
determining, by a computing device comprising a processor and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device;
This limitation includes the step(s) of: determining, by a computing device comprising a processor and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device. 
But for the computing device and/or consumer device, this limitation is directed to processing and communicating known information (e.g., transmitting and displaying information) in order to facilitate promotion recommendations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by a computing device comprising a processor and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics…
generating, by the computing device, at least one promotion recommendation based at least in part on the relationship;
This limitation includes the step(s) of: generating, by the computing device, at least one promotion recommendation based at least in part on the relationship. 
But for the computing device and/or consumer device, this limitation is directed to processing and communicating known information (e.g., transmitting and displaying information) in order to facilitate promotion recommendations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
generating, by the computing device, at least one promotion recommendation…
generating, by the computing device, an electronic marketing communication comprising the at least one promotion recommendation; and
This limitation includes the step(s) of: generating, by the computing device, an electronic marketing communication comprising the at least one promotion recommendation. 
But for the computing device and/or consumer device, this limitation is directed to processing and communicating known information (e.g., transmitting and displaying information) in order to facilitate promotion recommendations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
generating, by the computing device, an electronic marketing communication…
transmitting, by the computing device, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
This limitation includes the step(s) of: transmitting, by the computing device, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device. 
But for the computing device and/or consumer device, this limitation is directed to processing and communicating known information (e.g., transmitting and displaying information) in order to facilitate promotion recommendations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
transmitting, by the computing device, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and transmitting data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process, transmit, and display data. Applicant’s Specification (PGPub. 2022/0215430 [0160] Embodiments of the present invention have been described above with reference to block diagrams and flowchart illustrations of methods, apparatuses, systems and computer program products. It will be understood that each block of the circuit diagrams and process flowcharts, and combinations of blocks in the circuit diagrams and process flowcharts, respectively, can be implemented by various means including computer program instructions. These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the computer program product includes the instructions which execute on the computer or other programmable data processing apparatus create a means for implementing the functions specified in the flowchart block or blocks.) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Independent system/apparatus claim 33 and computer program product claim 49 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 34-40, 42-48, and 50-52 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims determining a relationship for a promotion cluster, generating a recommendation, generating a marketing communication, and transmitting the communication. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from providing promotion recommendations. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 101 – electromagnetic signals per se
Claims 49-52 are also rejected under 35 USC §101 as being directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to electromagnetic signals per se.  Claim 49 is directed to a “computer program product, stored on a computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to…”.  Applicant’s specification (US PGPub. 2022/0215430) refers to various electronic data and signals [0035; 0087] and wireless networks [0073; 0087]. Thus, it is clear from the Specification that in at least one embodiment the claimed computer-readable medium could be an electromagnetic signal being communicated through a hardwired or a wireless communication connection.  Therefore, since such signals do not fall within any of the four recognized categories of patent eligible subject matter, Claims 49-52 are rejected as being directed to non-statutory subject matter, i.e. electromagnetic signals per se.  See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010 and available at: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.  Adding “non-transitory” should remedy this 101 issue.  For example, amending to state a “non-transitory computer program product, stored on a computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to…” should fix this 101 issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33, 41, 49 are rejected under 35 U.S.C. 103 as being unpatentable over: Balestrieri et al. 2011/0307319; in view of Fischer 2013/0246300.
Appl. No.: 17/524,533 – Claim 33. Balestrieri et al. 2011/0307319 teaches An apparatus, comprising one or more processors and one or more storage devices storing instructions that are operable, when executed by the one or more processors (Balestrieri et al. 2011/0307319 [0053] Server 484 may include a server application that is configured to manage various actions, for example, a web-server application that is configured to enable an end-user to interact with server 484 via network 485. In one or more embodiments, server 484 may be configured to manage advertising resources such as databases, and other means for determining and responding to website and/or advertising performance statistics and/or other metrics. Server 484 can include one or more processors, and non-transitory computer-readable media (e.g., memory) storing instructions executable by the one or more processors. That is, the executable instructions can be stored in a fixed tangible medium communicatively coupled to the one or more processors. Memory can include RAM, ROM, and/or mass storage devices, such as a hard disk drive, tape drive, optical drive, solid state drive, and/or floppy disk drive.), to cause the one or more processors to: determine, using the one or more processors and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship (Balestrieri et al. 2011/0307319 [Figs. 1 and 2; 0007-0008 – relationship diagram][0007] FIG. 1 is a relationship diagram illustrating product clustering according to one or more example embodiments of the present disclosure. [0008] FIG. 2 is a relationship diagram illustrating venue clustering according to one or more example embodiments of the present disclosure.) for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster (Balestrieri et al. 2011/0307319 [0012 - Advertisements are designed so that they have content associated with the product classification are displayed at the venue associated with each venue cluster of a product cluster corresponding to the product classification] According to one or more embodiments, a non-transitory computer readable medium having computer-executable instructions stored thereon for execution by a processor to perform a method that includes separating potential customers into a plurality of product clusters, each product cluster corresponding to one of a plurality of product classifications, potential customers of a product cluster indicating a preference for purchasing products of the corresponding product classification. The method further includes clustering potential customers of a product cluster into venue clusters based on likelihood of a potential customer of the product cluster to visit a venue, and determining a price sensitivity associated with the venue. Advertisements are designed so that they have content associated with the product classification are displayed at the venue associated with each venue cluster of a product cluster corresponding to the product classification. The pricing associated with a particular advertisement is determined based on the price sensitivity associated with the venue at which the particular advertisement is displayed. [0030 – clusters, sub-clusters, groups…] In the example illustrated in FIG. 2, each product cluster is further clustered into a sub-cluster (e.g., website cluster), the website clusters having correspondence to particular websites. However, embodiments of the present disclosure are not so limited, and the sub-clusters of product clusters may be additionally or alternatively (or a combination of both) based upon other media or networked advertising systems than websites. For example, product clusters may be sub-clustered based on broadcast content (e.g., television shows, radio shows), print media, geography of reception device or user, type of reception device, advertising network (e.g., cellular phone carrier, broadcast network, etc.), or any other appropriate classification to further differentiate groups of people from one another that might influence buying behavior and/or cost of advertising impressions. Further clustering (e.g., sub-clustering) may be accomplished using hard and/or soft clustering techniques.), wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster (Balestrieri et al. 2011/0307319 [0018 - maximizing the likelihood that they make a purchase, and maximizing the profit realized by such purchases] Different products appeal to different kinds of customers. Objectives of a seller include attracting customers, maximizing the likelihood that they make a purchase, and maximizing the profit realized by such purchases. Among the variables confronting a seller desiring to advertise products in a finite (e.g., space, time) banner ad can generally include how to design one or more banner ads and which products to advertise in particular banner ads, including how to price the subject matter of the banner ads, and where to place the designed banner designed ads. Placement of banner ads in this example embodiment includes which website(s) on which to place a particular banner ad, and can include where on a particular website the banner ad appears.) in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device (Balestrieri et al. 2011/0307319 [0038 – second, third, and forth clusters…] FIG. 2 illustrates that the second product classification 232 may correspond to the second product cluster 238. As such, the second product classification 232 corresponds to the third 256 and forth 258 website clusters. Having determined that website cluster 256 has a preference for purchasing products of the second product classification 232 and a propensity to visit website W3, an advertisement (e.g., banner ad) can be designed to include products from the second product classification 232 and placed on website W3. That is, there is a correspondence 276 between the second product classification 232 and website W3. As the third website cluster 256, or website W3, has been profiled to determine a price elasticity (indicated in FIG. 2 by the symbol at 278), the products of a banner ad for products of the second product classification 232 displayed on website W3 (e.g., to website cluster 256) can be priced based on price elasticity 278.); generate, using the one or more processors, at least one promotion recommendation based at least in part on the relationship (Balestrieri et al. 2011/0307319 [0040 – creating advertisements] The reader will appreciate that advertisements (e.g., banner ads) can be created by grouping together products from a particular product classification (e.g., 230, 232). That is, which products to include in a particular banner ad are determined from the product classifications used to determine the product clusters. Multiple banner ads may be created from products of a particular product classification. For example, one banner ad may include product A alone. Another may include products A and C, another B and C, and yet another may include all products A-C. [0054 - advertisement generation] The non-transitory computer-readable media can be programmed with instructions such as an operating system for controlling the operation of server 484, and/or applications such as a web page server, mathematical computation programs (e.g., financial analysis packages), and/or advertisement generation, modification, and/or distribution application. The operating system and/or applications may be implemented as one or more executable instructions stored at one or more locations within volatile and/or non-volatile memory, Server 484 may also include an internal or external database, or other archive medium for storing, retrieving, organizing, and otherwise managing advertisements, advertising campaigns, and elements thereof.); generate, using the one or more processors, an electronic marketing communication comprising the at least one promotion recommendation (Balestrieri et al. 2011/0307319 [0013 – electronic communications] The term "impression," as used herein, refers to the presentation of an online advertisement (e.g., a banner ad) to a user via an electronic display. As used herein, an electronic display is intended to include visual and/or auditory communications. Therefore, electronic displays can include computer monitors, televisions, portable communication device screens and speakers, radio, and other electronic communication means. [0016 - Online advertisement campaigns can include one or more methods for publishing the advertisements, including search engine advertising, desktop advertising, online advertising directories, advertising networks, message (e.g., email, IM, SMS, MMS) advertising, and the like] Online advertisement campaigns can include one or more methods for publishing the advertisements, including search engine advertising, desktop advertising, online advertising directories, advertising networks, message (e.g., email, IM, SMS, MMS) advertising, and the like. Also, the advertisements themselves, can be published in different ways, including, but not limited to, text only ads, banner ads, popup ads, pop-under ads, interstitial ads, floating ads, expanding ads, wallpaper ads, video ads, audio ads, animated ads, trick banner ads, map ads, and/or the like.); and transmit, using the one or more processors, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device (Balestrieri et al. 2011/0307319 [0055 – client devices and electronic interfaces] Mobile devices 492 and 490 can also be client devices and include a processor in communication with a non-transitory memory, a power supply, one or more network interfaces, an audio interface, a video interface, a display, a keyboard and/or keypad, and an optional global positioning systems (GPS) receiver. Mobile devices 492 and 490 may optionally communicate with a base station (not shown), or directly with another network component device. Network interfaces include circuitry for coupling the mobile device to one or more networks, and is constructed for use with one or more communication protocols and technologies including, but not limited to, e-mail, Internet, and/or wireless communication protocols. The network interface is sometimes known as a transceiver, transceiving device, or network interface card (NIC).). 
Balestrieri et al. 2011/0307319 may not expressly disclose the “recommendation and/or correlation metric” features, however, Fischer 2013/0246300 teaches these features (Fischer 2013/0246300 [0110 - recommender system 100 for tailoring and/or recommending an item] Accordingly, and with reference to FIG. 1, an exemplary recommender system 100 for tailoring and/or recommending an item (e.g., an offer, a merchant, a restaurant, etc.) to a consumer is disclosed. In various embodiments, system 100 may comprise an item database 102, an item eligibility system 104, a scoring system 106, a real time system 108, a network 110, a web client 112, a fulfillment system 114, and/or a merchant reporting system 116. [0171 - tailoring a recommendation for an item] With reference to FIG. 12, a process for tailoring a recommendation for an item (e.g., a merchant such as a restaurant) to a consumer may be based upon, as described herein, an item matrix 1200A. As shown, item matrix 1200A may comprise one or more coefficients, each of which may be based upon a relationship between a consumer (e.g., Consumer A) and a particular item (e.g., one of a plurality of restaurants, such as Rest 1-Rest 5, one of a particular share of wallet attributes, such as SOW Bucket A and SOW Bucket B, one of a plurality of age attributes, such as Age Bucket A and Age Bucket B, a gender, on of a plurality of favorite cuisine attributes, such as Italian and Japanese, and/or the like). As described above, a relationship between a consumer and a particular item may be determined based upon a consumer profile, a transaction history associated with a consumer, social data (e.g., data associated with a social media channel, such as FOURSQUARE, FACEBOOK, TWITTER, and/or the like), demographic data, clickstream data, consumer feedback data, and/or the like. While the examples below discuss restaurants, it should be understood that system 100 may be capable of recommending any suitable item based on the process described herein. [0134 - correlation or similarity between items, (i.e., "item to item similarity"), may be determined based upon the comparison…] In various embodiments, coefficients of an item matrix may be compared, and a correlation or similarity between items, (i.e., "item to item similarity"), may be determined based upon the comparison. For instance, in various embodiments, coefficients of an item matrix may be compared, and an item to item similarity between items may be determined based on one or more methods. More particularly, in various embodiments, an item to item similarity may be determined based on a co-occurrence method, a cosine method, and/or the like. Broadly, a co-occurrence method may determine, in various embodiments and as described herein, how many times one or more items occur together. Similarly, a cosine method may be used to determine, in various embodiments, a distance between two vectors (e.g., where a vector may comprise one or more coefficients in an item matrix). ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Balestrieri et al. 2011/0307319 to include the features as taught by Fischer 2013/0246300. One of ordinary skill in the art would have been motivated to do so in order to group or cluster items and promotions together and find correlations and relationships between items to improve marketing which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Appl. No.: 17/524,533 – Claim 41. A computer-implemented method, comprising: 
determining, by a computing device comprising a processor and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, 
wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device; 
generating, by the computing device, at least one promotion recommendation based at least in part on the relationship; 
generating, by the computing device, an electronic marketing communication comprising the at least one promotion recommendation; and 
transmitting, by the computing device, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
Claim 41, has similar limitations as of Claim(s) 33, therefore it is REJECTED under the same rationale as Claim(s) 33. 
Appl. No.: 17/524,533 – Claim 49. A computer program product, stored on a computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to: 
determine, using the one or more processors and based at least in part on a promotion recommendation inquiry associated with a consumer device, a relationship for a promotion cluster based at least in part on one or more correlation metrics related to promotions of the promotion cluster, 
wherein the relationship for the promotion cluster represents a programmatically generated likelihood that the consumer device will initiate purchase of a first promotion of the promotion cluster in response to a respective purchase associated with both a second promotion and a third promotion of the promotion cluster being initiated via the consumer device; 
generate, using the one or more processors, at least one promotion recommendation based at least in part on the relationship; 
generate, using the one or more processors, an electronic marketing communication comprising the at least one promotion recommendation; and 
transmit, using the one or more processors, the electronic marketing communication to the consumer device to facilitate rendering of data associated with the electronic marketing communication via an electronic interface of the consumer device.
Claim 49, has similar limitations as of Claim(s) 33, therefore it is REJECTED under the same rationale as Claim(s) 33. 

No Prior-art Rejection / Potentially Allowable
Claims 34-40, 42-48, and 50-52 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. Claims 34-40, 42-48, and 50-52 are further rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Appl. No.: 17/524,533 – Claim 34. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more processors, to further cause the one or more processors to: determine the relationship for the promotion cluster based at least in part on a correlation metric representing a programmatically generated success rate associated with converting one or more consumer promotion engagement actions related to electronic marketing communications into purchases.

Appl. No.: 17/524,533 – Claim 35. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more processors, to further cause the one or more processors to: determine the relationship for the promotion cluster based at least in part on a correlation metric representing a programmatically determined strength of the relationship.

Appl. No.: 17/524,533 – Claim 36. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more processors, to further cause the one or more processors to: determine the relationship for the promotion cluster based at least in part on a correlation metric representing a programmatically generated likelihood that the consumer device will initiate purchase of the first promotion, the second promotion, and the third promotion by adding a fourth promotion to the promotion cluster.

Appl. No.: 17/524,533 – Claim 37. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more processors, to further cause the one or more processors to: determine the relationship for the promotion cluster based at least in part on a correlation metric representing a programmatically generated measurement of a number of purchases associated with the first promotion, the second promotion, and the third promotion.

Appl. No.: 17/524,533 – Claim 38. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more processors, to further cause the one or more processors to: select the one or more correlation metrics from a set of correlation metrics in response to the promotion recommendation inquiry.

Appl. No.: 17/524,533 – Claim 39. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more processors, to further cause the one or more processors to: receive the promotion recommendation inquiry in response to a request generated by the consumer device.

Appl. No.: 17/524,533 – Claim 40. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more processors, to further cause the one or more processors to: receive the promotion recommendation inquiry in response to a request generated by an application programming interface.


Appl. No.: 17/524,533 – Claim 42. The computer-implemented method of claim 41, wherein the determining the relationship for the promotion cluster comprises determining the relationship for the promotion cluster based at least in part on a correlation metric representing a programmatically generated success rate associated with converting one or more consumer promotion engagement actions related to electronic marketing communications into purchases.

Appl. No.: 17/524,533 – Claim 43. The computer-implemented method of claim 41, wherein the determining the relationship for the promotion cluster comprises determining the relationship for the promotion cluster based at least in part on a correlation metric representing a programmatically determined strength of the relationship.

Appl. No.: 17/524,533 – Claim 44. The computer-implemented method of claim 41, wherein the determining the relationship for the promotion cluster comprises determining the relationship for the promotion cluster based at least in part on a correlation metric representing a programmatically generated likelihood that the consumer device will initiate purchase of the first promotion, the second promotion, and the third promotion by adding a fourth promotion to the promotion cluster.

Appl. No.: 17/524,533 – Claim 45. The computer-implemented method of claim 41, wherein the determining the relationship for the promotion cluster comprises determining the relationship for the promotion cluster based at least in part on a correlation metric representing a programmatically generated measurement of a number of purchases associated with the first promotion, the second promotion, and the third promotion.

Appl. No.: 17/524,533 – Claim 46. The computer-implemented method of claim 41, further comprising: selecting, by the computing device, the one or more correlation metrics from a set of correlation metrics in response to the promotion recommendation inquiry.

Appl. No.: 17/524,533 – Claim 47. The computer-implemented method of claim 41, further comprising: receiving, by the computing device, the promotion recommendation inquiry in response to a request generated by the consumer device.

Appl. No.: 17/524,533 – Claim 48. The computer-implemented method of claim 41, further comprising: receiving, by the computing device, the promotion recommendation inquiry in response to a request generated by an application programming interface.


Appl. No.: 17/524,533 – Claim 50. The computer program product of claim 49, further comprising instructions that when executed by the one or more computers cause the one or more computers to: determine the relationship for the promotion cluster based at least in part on a correlation metric representing a programmatically generated success rate associated with converting one or more consumer promotion engagement actions related to electronic marketing communications into purchases.

Appl. No.: 17/524,533 – Claim 51. The computer program product of claim 49, further comprising instructions that when executed by the one or more computers cause the one or more computers to: determine the relationship for the promotion cluster based at least in part on a correlation metric representing a programmatically determined strength of the relationship.

Appl. No.: 17/524,533 – Claim 52. The computer program product of claim 49, further comprising instructions that when executed by the one or more computers cause the one or more computers to: determine the relationship for the promotion cluster based at least in part on a correlation metric representing a programmatically generated likelihood that the consumer device will initiate purchase of the first promotion, the second promotion, and the third promotion by adding a fourth promotion to the promotion cluster.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayati 2010/0198685 discloses [0014]: triplets; and [0018]: select advertisement.
Townsend 2013/0185148 (Townsend 2013/0185148 [0100 - threshold number of purchases] In some example embodiments, CRM data may be used to track a number of times that a user has checked into an ATM location, a number and/or value of products or services purchased via an ATM apparatus(es) 102, and/or the like. In this regard, in some example embodiments, users may be rewarded with discounts, promotional offers, reward points, and/or the like for frequent use of ATM apparatuses 102 of the system 100. Accordingly, as a user uses ATM apparatuses 102, such as to purchase products or services, purchase location-based offers, engage in ATM transactions, and/or use other services that may be provided via an ATM apparatus 102 in accordance with various example embodiments, the user may accumulate reward points and/or be rewarded with discounts, promotional offers, and/or the like. For example, a user may be rewarded for meeting threshold usage frequency criteria, making at least a threshold number of purchases, purchasing at least a certain threshold value of goods or services, and/or satisfying some other predefined criteria.).
Bechtel et al. 2009/0259526 (Bechtel et al. 2009/0259526 [0071 - total unique views satisfy the view threshold] At step 405, the service provider server 240 may retrieve one or more responses received from the users 120A-N, such as from the data store 245. The responses may have been provided by the users 120A-N in response to an initial item provided by one of the content providers 110A-N. At step 410, the service provider server 240 may determine the number of unique users who viewed each response. At step 420, the service provider server 240 may select the first response from the set of retrieved responses. At step 425, the service provider server 240 determines whether the selected response satisfies the view threshold. The view threshold may indicate the minimum number of unique users 120A-N who must view a response in order for the response to be eligible to receive a response quality score. The view threshold may be determined by an administrator, or the view threshold may have a default value, such as only responses in the top two-thirds of responses in terms of total unique views satisfy the view threshold.).
Gallagher et al. 2010/0106573 (Gallagher et al. 2010/0106573 [0073 - product advertisement is selected from a database of possible product advertisements based on the social relationship] The possible course of action 110 is displayed to the user preferably via a display, though the suggestion can be sent in another form such as an email, fax, instant message, letter or telephone call. A product advertisement is an advertisement for an existing product that can be purchased that does not incorporate an image from the consumer. When the suggestion is a product advertisement, the product advertisement is selected from a database of possible product advertisements based on the social relationship. For example, a product advertisement for a children's board game is selected and displayed to the collection owner, user, or viewer when an image collection contains a pair of young siblings. This advertisement possible course of action 110 is useful for the user because it provides a gift giving idea (e.g. for an aunt viewing the image collection to buy for nieces and nephews for Christmas). The suggestor 108 considers other demographic information about the social relationship when selecting the advertisement. The ages and genders of the people in the social relationship can be relevant. For example, an advertisement possible course of action 110 of a doll game might be selected for younger siblings, and an advertisement possible course of action 110 of an advanced strategy game might be selected for older teenagers. The advertisement possible course of action 110 for a mother and child social relationship 106 is a minivan with a high safety rating. The advertisement possible course of action 110 for a mother and father and son and daughter is a house with the correct number of bedrooms to accommodate the family.).
Braginsky et al. 2012/0233238 (Braginsky et al. 2012/0233238 [0025 - recommendation process can select an advertisement with a place near the route, and present the advertisement to the user on the user's mobile phone] In particular embodiments, the place recommendation process may present one or more recommendations of the set of recommendations to the user based on the user's current location (204). For example, the place recommendation process can determine that the user is near a particular place based on a geographic location reported by the user's GPS-equipped mobile phone, and present to the user on the user's GPS-equipped mobile phone an offer for the user to check-in to a place. For example, the place recommendation process may determine that user is on a certain route stored in location database 104 based on GPS signals from the user's GPS-equipped mobile phone, the place recommendation process can select an advertisement with a place near the route, and present the advertisement to the user on the user's mobile phone. For example, when the user checks in to a coffee shop, the place recommendation process can present an advertisement for a nearby bakery shop to the user's device. Additionally, the place recommendation process can present one or more recommendations to the user's device in conjunction with a notification signal, for example, buzzing and/or ringing on the user's mobile phone, or a pop-up notification in the user's device's display. In other embodiments, the place recommendation process may present the one or more recommendations to the user asynchronously. For example, when the user is near a coffee shop (as determined by the user's GPS-equipped mobile phone), the place recommendation process can present a coupon of the coffee shop to the user's mobile phone next time the user uses or unlocks his mobile phone. For example, if the user frequently checks in to a Starbucks store, the place recommendation process can present an advertisement from Starbucks (or Peet's Coffee) during the next time the user logs in to the social networking system from a desktop computer. For example, the place recommendation process can send an email to the user containing an advertisement of a restaurant near a stored route of the user. In particular embodiments, the user may configure whether the place recommendation process can present recommendations synchronously or asynchronously to the user and store the configuration in user profile database 101.).
Kulasooriya et al. 2013/0144701 [0111] In process 454, the host server determines one or more merchant recommendations. For example, in one embodiment the host server processes the received transaction data to identify one or more suggested promotions based on current inventory. As previously discussed, the promotions may be later distributed to individual customers based on likelihood of acceptance of the promotion. In one embodiment, the recommendations can comprise non-promotional suggestions such as reminders or requests, for example, to order additional inventory, or a suggestion to price a particular menu item at recommended value (e.g., demand-based pricing). 
Lu et al. US 10,607,255 [Claim 12] 12. The system of claim 11, wherein the one or more selection parameters associated with the third advertising campaign comprise a conversion performance metric indicative of a number or percentage of user conversions associated with the third advertisement campaign, and wherein the at least one processor is configured to determine that the conversion performance metric fails to satisfy the first threshold.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682